Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/762,200 filed on 05/07/2020. Claims 1-13 are currently under examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marks (US 4,203,569).
Regarding Claim 1, Marks discloses a tail portion (10, Fig. 2) for a fin-stabilized projectile (col. 4, lines 47-49), comprising at least two deployable fins (24), which are Fig. 2, 3, 7), wherein the fins are arranged in at least two sections (50, 24), which are arranged adjacent to one another in the axial direction (Fig. 2).  
Regarding Claim 2, Marks discloses a tail portion (10, Fig. 2) wherein each section contains at least two tins (Fig. 2, Fig. 3). 
Regarding Claim 11, Marks discloses a tail portion (10, Fig. 2) wherein fins forming part of at least two sections are arranged in groups around the circumference of the projectile (Fig. 3).  
Regarding Claim 12, Marks discloses a tail portion (10, Fig. 2) wherein the fins which form part of the different sections are evenly distributed over the circumference of the projectile (Fig. 3).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 4,203,569) in view of Apotheloz et al. (US 2,784,669).
Regarding Claim 3, Marks don’t explicitly disclose, but Apotheloz teaches tail portion for a fin-stabilized projectile wherein the fins which form part of one and the same section are synchronously deployable by means of a linking member (col. 2, line 41-48), to which the fins forming part of the section are coupled.  It would have been obvious to one of ordinary .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 4,203,569) in view of Apotheloz et al. (US 2,784,669) and further view of House (US 2,923,241).
Regarding Claim 4, Marks and Apotheloz do not explicitly disclose, but House teaches tail portion wherein the linking members in the different sections are independent of one another (col. 2, line 61-65). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tail portion of Marks and Apotheloz with an independent linking member taught in House in order to deploy the fins of the projectile independently if one fins fails to deploy; the other will deploy independent of the other.

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 4,203,569) in view of Scheper et al. (US 6,978,967).
Regarding Claim 5, Marks don’t explicitly disclose, but Scheper teaches a tail portion wherein each fin prior to deployment, bears against a convex bearing surface, which extends within a cylindrical, circumscribing surface which is defined by the radius of the projectile (col. 7, line 44-52; Fig. 9A, 9D).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tail portion of Marks with the convex bearing surface as taught in Scheper in order to provide a constant curvature for the fins to rest on.
Regarding Claim 8, Marks don’t explicitly disclose, but Scheper discloses a tail portion wherein a cylindrical sleeve  (cover 28, Col. 29, lines 3-5) is arranged over the fins  prior to deployment in order to hold them in place against the bearing surfaces.  
Regarding Claim 9, Marks don’t explicitly disclose, but Scheper discloses a tail portio wherein the cylindrical sleeve can be axially pulled off from the fin sections (cover 28, Col. 29, lines 3-5).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 4,203,569) in view of Scheper et al. (US 6,978,967) and further view of Choate (GB 1288732).
Regarding Claim 10, Marks and Scheper don’t explicitly disclose, but Choate teaches a tail portion wherein the cylindrical sleeve is a part of a cartridge case which encloses at least a part of the projectile (page 3, lines 79-92, Fig. 9-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tail portion of Marks  and Scheper with the cylinerical sleeve as taught in Choate in order to hold and support the fins or part of the projectile.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US 4,203,569) in view of Orzechowski et al. (US 3,964,696).
Regarding Claim 13, Marks don’t explicitly disclose, but tail portion wherein the front edges of the fins are beveled (12, Fig. 2, abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tail portion of Marks with the beveled fins as taught in Orzechowski in order to control or aid the spin rate of the projectile.


Allowable Subject Matter
s 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.